Citation Nr: 1032024	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a 
laceration of the left long finger on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1980 to January 1981.

This matter is before the Board of Veterans Appeals (Board) on 
appeal of rating decision, dated in July 2004, of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In February 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing is in 
the Veteran's file.

In March 2008, the Board remanded the case to afford the Veteran 
a VA examination to determine the current degree of impairment. 

In a decision in October 2009, the Board denied the claim for 
increase on a schedular basis and remanded the claim for 
consideration of an extrachedular rating. As the requested 
development has been completed, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).


FINDING OF FACT

The current schedular rating criteria reasonably describe the 
Veteran's level and symptomatology, residuals of a laceration of 
the left long finger, including pain, loss of grip, loss of 
strength, and loss of motion, which equates to an amputation 
without metacarpal resection at the proximal interphalangeal or 
proximal thereto and as the manifestations of the Veteran's 
disability is wholly encompassed by the schedular criteria, and 
the application of the schedular criteria is not impractical.




CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for residuals of 
a laceration of the left long finger on an extraschedular basis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 3.321 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006).






In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004, in March 2006, and in May 2008.  
The notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence that the symptoms had 
increased and the effect on employment.  The Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records or 
with his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the general provision for the 
effective date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence), 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-adjudication 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. Peake, 
580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of a disability and the effect 
that worsening has on employment).  



To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
August 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service VA records 
and private medical records.  The Veteran was afforded VA 
examinations in April 2004, in January 2007, and in August 2008.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

While in service, the Veteran cut his left long finger on broken 
glass.

After service, on VA examination in July 1986, the scar was at 
the level of the proximal interphalangeal joint of the left long 
finger.  

In a rating decision in August 1986, the RO granted service 
connection for the laceration scar of the left long finger and 
assigned a noncompensable rating.  In a rating decision in June 
2003, the RO increased the rating to 10 percent under Diagnostic 
Code 7804 for a superficial and painful scar on examination.

The current claim for increase was received in February 2004.

On VA examination in April 2004, the Veteran complained of 
continuous pain in the left long finger, which made it difficult 
to make a fist and to hold objects.  When he attempted to grab 
something, he had a sharp, stabbing pain when he usually felt a 
throbbing pain.  The examiner noted that the Veteran was right 
handed and that X-rays in 2003 were negative for any foreign body 
or other abnormality.  
The VA examiner reported that the scar was at the crease of the 
proximal interphalangeal joint of the left long finger.  The 
examiner described the scar as raised, hard, and tender.  There 
was decreased strength and decreased adduction and abduction of 
the finger.

On VA examination in January 2007, the Veteran complained of 
continuous pain, which had gotten worse, and which made it 
difficult to make a fist or pick up things weighing more than 20 
to 30 pounds.  When he did, the pain made him release whatever he 
is gripping.  He also complained of occasional swelling and 
numbness and tingling from the tip of the finger to the level of 
the scar.

The VA examiner reported that the scar was at the crease of the 
proximal interphalangeal joint of the left long finger.  The 
examiner described the scar as raised, hard, and tender.  There 
was decreased strength and decreased adduction and abduction of 
the finger.  There was good sensation to pinprick testing.  The 
scar was stable.

In February 2008, the Veteran stated that the finger disability 
made it difficult to make a fist and to grip objects.  He stated 
that he could not completely extend the finger and that he had 
pain, swelling, and numbness.

In March 2008, the Board remanded the claim to afford the Veteran 
a VA examination to determine the current degree of impairment.




On VA examination in August 2008, the Veteran complained of 
constant pain at rest, which was worse with activity.  The 
Veteran stated that he had reduced grip strength, affecting his 
ability to drive with his left hand.  The examiner noted that 
that since 1997 the Veteran has been receiving disability 
benefits from the Social Security Administration for a back 
problem.  On physical evaluation, the scar was at the proximal 
interphalangeal joint of the left long finger.  The examiner 
described the scar as raised, hard, and tender.  The grip of the 
left hand was reduced by 30 percent.  In gripping, the examiner 
noted the Veteran did not use the finger at all.  The Veteran 
stated that if he tried to use the finger in gripping, the pain 
became unbearable and he drops whatever he is holding.

For range of motion, flexion of the metatarsophalangeal joint was 
to 40 degrees.  Flexion of the proximal interphalangeal joint was 
to 10 degrees and extension was to 10 degrees.  There was a 1.5 
centimeter gap between the tip of the finger and the proximal 
transverse crease of the palm.  There was normal vibratory 
sensation, but diminished sensation to pinprick in the entire 
left third finger.  There was normal range of motion of the thumb 
and other fingers of the left hand.  X-rays suggested soft tissue 
swelling, but no evidence of arthritis.  In an addendum, dated in 
December 2008, the VA examiner stated that the disability was the 
equivalent to amputation of the finger without metacarpal 
resection.

In June 2010, the VA director of Compensation and Service denied 
an extraschedular rating because pain and the loss of function 
associated with pain were contemplated by the regular scheduling 
criteria and there was no unusual or exceptional disability 
pattern that rendered application of the regular rating criteria 
impractical.







Analysis

The disability is currently rated at 10 percent and the only 
competent medical evidence of record found the severity and 
effect of the disability to equate to an amputation of the left 
long finger without metacarpal resection. 

In accordance with 38 C.F.R. § 4.68 (amputation rule), the 
amputation rule provides that the combined rating for a 
disability cannot exceed the rating for amputation at the 
elective level of the disability were an amputation to be 
performed.  Under Diagnostic Code 5154, the maximum schedular 
rating for amputation of the long finger without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto, is 10 percent and therefore, as the disability is 
already rated 10 percent, under 38 C.F.R. § 4.68, there is no 
basis for assigning a higher schedular rating or other separate 
schedular compensable ratings.

Ordinarily, VA's Schedule for Rating Disabilities (38 C.F.R. Part 
4) will apply unless there are exceptional or unusual factors 
that would render application of the schedule impractical.  

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

Because the Veteran testified that the overall function of the 
hand was compromised, and the Veteran was receiving the maximum 
schedular rating for the disability, the evidence suggested 
marked interference with employment, rendering impractical the 
application of the regular schedular standards.

However the Board could not make a determination as to an 
extraschedular evaluation in the first instance.  The Board 
therefore referred the case to for consideration of an 
extraschedular rating.  

In June 2010, the VA's Director of Compensation and Pension 
Service determined that an extraschedular rating was not 
warranted.

As the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
have been completed, namely, referral of the case to VA's 
Director of Compensation and Pension Service for consideration of 
extraschedular evaluation in the first instance, the case has 
been returned to the Board for its review.

In determining whether a Veteran is entitled to an extraschedular 
rating, the Board must determine whether the schedular rating 
adequately contemplates a claimant's disability picture.  If the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then on 
step two, the Board must determine whether the claimant's 
exceptional disability picture exhibits, considering  such 
related factors such as marked interference with employment or 
frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 
111 (2008).

With respect to the first step, the Board finds that the evidence 
in this case does not show such an exceptional disability picture 
that the available schedular rating is inadequate.  

The rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  The Veteran's residuals consist of a 
superficial painful scar, ratable as 10 percent under Diagnostic 
Code 7804 of the Rating Schedule, and loss of motion, which 
ratable as noncompensable under Diagnostic Code 5229 of the 
Rating Schedule.  Thus, the Rating Schedule encompasses the 
Veteran's disability and contemplates pain and limitation of 
function.  In other words, the Veteran does not experience any 
symptomatology not already contemplated by the Rating Schedule.

Accordingly, the Board finds that functional impairment due to 
residuals of a laceration of the left long finger, that is, 
manifested by pain and loss of function, is a disability picture 
that is considered in the current schedular rating and are 
factors contemplated in the Rating Schedule.

As the threshold factor for extraschedular consideration has not 
been met, the Board consequently need not reach the second step 
as to whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as a 
"governing norm" (e.g., marked interference with employment and 
frequent periods of hospitalization). 

For these reasons, the manifestations of the residuals of a 
laceration of the left long finger are wholly encompassed by the 
schedular criteria and the criteria are not shown to be 
inadequate.  

Accordingly, the Board determines that an extraschedular rating 
for the Veteran's residuals of a laceration of the left long 
finger is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for residuals of a laceration of 
the left long finger on an extraschedular basis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


